Citation Nr: 0110336	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, 
neither participation in combat with the enemy during service 
nor an in-service stressor has been verified.


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance is required in 
order to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Specifically, the veteran has been 
afforded a VA examination addressing his claimed disability, 
and all records of reported medical treatment have been 
obtained.  Additionally, given that this is a claim for 
service connection for PTSD, and as discussed in further 
detail below, the Board observes that the RO has made all 
efforts necessary to verify the veteran's claimed stressors.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  While the Board 
acknowledges that a VA psychiatric examination report from 
May 2000 does not contain a diagnosis of PTSD, VA outpatient 
treatment records from 1999 and 2000 do reflect this 
diagnosis.  Moreover, in a November 2000 statement, a VA 
psychiatrist who had been treating the veteran for 
psychiatric symptoms confirmed the diagnosis of "severe 
PTSD" and related this disability to the veteran's Vietnam 
experiences.  The Board is therefore satisfied that the 
veteran does, in fact, have an acceptable diagnosis of PTSD.  

Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records indicate that he was awarded the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, and a sharpshooter commendation.  
The Board also notes that the veteran's DD Form 214 reflects 
that his military occupational specialty was working as a 
supplyman.  However, these records do not indicate that the 
veteran received such combat-related citations as the Purple 
Heart or the Combat Infantryman Badge, and there is no 
further evidence suggesting participation in combat with the 
enemy, such as treatment for combat-related injuries during 
service.  In short, the veteran's claims file contains no 
evidence, other than the veteran's lay assertions, to verify 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  In a statement received by the RO in March 1999, 
in response to a VA stressor questionnaire, the veteran 
reported that he was in Cam Ranh Bay in Vietnam in 1966 and 
1967 and had many stressful experiences, resulting in a 
current sensation of hearing guns and helicopters.  The 
veteran also reported the deaths of several fellow soldiers.  
The only name specifically mentioned by the veteran was 
"Johnson," and he indicated that he could not remember the 
man's first name.  Also, the veteran reiterated this history 
during his November 1999 VA hearing.   

As the veteran reported details of his alleged stressors, the 
RO requested pertinent materials for the veteran's unit, as 
well as stressor verification, from the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center) in June 2000.  The Unit Records Center was provided 
with copies of the veteran's statements and military records.  
However, in a June 2000 response, the Unit Records Center 
indicated that the submitted information was insufficient for 
the purpose of conducting meaningful research.  In a June 
2000 letter to the veteran, the RO requested additional 
information.  A statement was received from the veteran in 
July 1999, but, in this statement, he added no information 
that had not already been discussed in his previous 
submissions.  The testimony from the veteran's February 2001 
VA Travel Board hearing is similarly devoid of new details 
regarding his claimed stressors.  In view of the lack of new 
information of record subsequent to the June 2000 Unit 
Records Center letter, the Board finds that the RO has 
expended all necessary efforts in furtherance of verifying 
the veteran's claimed stressors and that further development 
in this regard would be fruitless.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current medical diagnosis of PTSD is based upon a verified 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

